Citation Nr: 1828832	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-39 786	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 1, 2014, decision of the Board of Veterans' Appeals (Board), which denied entitlement to VA home loan guaranty benefits.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The moving party served in the Naval Reserves between January 1988 and July 2007; he has confirmed periods of active duty for training from January 1988 to January 1989, and from January 1989 to January 1990.  

This matter comes before the Board as an original motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on August 14, 2014.  


FINDING OF FACT

The August 1, 2014, Board decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions were incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the August 1, 2014, Board decision.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

CUE claims are not subject to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.) As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  Consequently, VA's duties to notify and assist are not applicable to CUE motions. The Board notes that the moving party and his representative have been accorded sufficient opportunity to present his contentions. There is no indication that they have further argument to present.

Clear and Unmistakable Error

On August 1, 2014, the Board denied the moving party's claim of entitlement to VA home loan guaranty benefits.  Generally speaking, decisions of the Board are considered final as of the date stamped on the decision.  38 C.F.R. § 20.1100 (2017).  In October 2014 the moving party filed a motion with the Board alleging CUE with the August 2014 decision. The Board has original jurisdiction to consider motions for revision of prior Board decisions.  

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra; 38 C.F.R. § 20.1403 (2017). 

38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not: a changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE. No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In addition, the law precludes remands or other referral for the purpose of deciding the motion. 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The Board denied in the moving party's claim of entitlement to VA home loan guaranty benefits in August 2014 because the moving party did not meet the criteria for basic eligibility for that benefit.  Particularly, the moving party did not meet the criteria to be considered a "veteran," which is defined as a person who completed a total service of at least six years of active service in the Selected Reserve, and was honorably discharged thereafter; or in that alternative, was discharged and released from the Selected Reserve before completing six years of service because of a service-connected disability. "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces. 38 U.S.C. § 3701(b) (2002).   

In this case, the moving party's service records indicate that he entered the United States Naval Reserve in January 1988 and had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between his time of entry and July 2007.  Specifically, the Statement of Service for Navy Reserve Retirement provided by the Navy Personnel Command in August 2010, showed that the moving party had periods of ACTUDRA from January 1988 to January 1989, and from January 1989 to January 1990.  While the moving party remained in the Navy Reserve until July 2007, he had no additional qualifying periods of active service thereafter.  The report showed total qualifying years of service as two years.  There is no evidence of record that the moving party was discharged or released before completing six years of qualifying service due to a service-connected disability.  

For his part, the moving party did not contradict the fact that he only served two years of qualifying active service during his period in the Naval Reserve.  Rather, he maintains that he was deprived of his security clearance due to bad faith on the party of the "intelligence community" and that he chose to not continue service because he would not be paid at the rank and pay grade to which he felt he was entitled.  Essentially, the moving party asked the Board to credit him for service that he would have completed had he been permitted to serve at the rank and pay grade he wanted, as opposed to that which he was entitled to serve at following the loss of his security clearance, and which he chose to discontinue.  Again, the Board notes that the moving party does not contest that he only served two years of qualifying active service.

After a careful review of the evidence of record, and a review of the applicable laws and statutes, the Board must conclude that the August 2014 decision did not include any clear and unmistakable error.  The law pertaining to eligibility for VA home loan guaranty benefits are clear in that a veteran must meet the minimum number of years of service before entitlement is earned.  The facts of this case are established and uncontested: the moving party did not serve the requisite number of years for such eligibility.  There is no undebatable error in the interpretation of the applicable regulation.  As such, the Board did not commit a CUE when it denied the moving party's claim.  

In reaching this conclusion, the Board is certainly not unsympathetic to the moving party's position, but notes that the moving party is asking the Board to address an issue over which it has no jurisdiction.  If the moving party feels as though he was wronged by various members of the intelligence or defense security community, or feels that he was the subject of a civil rights violation during his period of service in the Naval Reserve, he must seek recompense through the appropriate channels.  Unfortunately, the Board's jurisdiction is limited to the laws and regulations concerning VA benefits, which in this matter are clear and undebatable, and do not extend to the underlying issue the moving party seeks to remedy.  

In sum, because the facts of record are not contested, and because those facts show that the moving party did not meet the requisite number of years of qualifying active service for eligibility for the benefit he seeks, as defined by Federal laws and regulations, the August 1, 2014, Board decision did not contain CUE and revision of that decision is denied.    


ORDER

Revision on the basis of CUE in the August 1, 2014, Board decision is denied.



                       ____________________________________________
	B. T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



